July 29, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                           MORLOCK, LLC, Appellant

NO. 14-13-00076-CV                           V.

                  AURORA LOAN SERVICES, LLC, Appellee
                    ________________________________

      Today the Court heard the parties’ agreed motion to dismiss the appeal from
the judgment signed by the court below on October 31, 2012. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.